Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 9/5/2019.
Preliminary amendment filed on 11/18/2019 is entered.
Claim 13 has been canceled.
Claims 1-12, and 14-15 are pending.
Priority
The priority date considered for this application is 9/28/2018.

Specification
The disclosure is objected to because of the following informalities: Preliminary amendment to Specification incorporated “Cross-Reference to Prior Applications”, where it references International Application No. PCT/EP2017/074295,and  U.S. Patent Application No. 62/405,295.  It appears that the above referenced prior applications are not related to this application. 
Appropriate correction is required.

Claim Objections
Claims 1, 12, and 14 are objected to because of the following informalities:  Claims 1, 12, and 14 recites “specify” in “configuration elements which each specify”.  It appears each is singular and specify is for plural.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the above claims specifically recite the limitation of computer-readable medium being transitory, which can be interpreted as signal per se., and signal is not a statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 9, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoyen et al. (Stoyen, US 7,926,029 B1)

Per claim 1,
Stoyen discloses
  	a configuration file defining a configuration of an intelligent agent in accordance with an intelligent agent configuration language, (c8:see software agents are constructed from empty templates using Agent Definition Language (ADL).  And sample agent template)wherein the intelligent agent configuration language defines configuration elements which each specify a part of a structure of the intelligent agent using one or more parameters which are at least in part user-definable, wherein the configuration file specifies a set of configuration elements and their parameters in accordance with the intelligent agent configuration language; (C24: 1-10, see specify names and associated parameters of library components)

a storage comprising a software framework for building the software-based intelligent agent, the software framework comprising: (C8, 60-65, see development environment)
a parse component for parsing the configuration file and creating a data representation of a structure of the intelligent agent on the basis of the set of configuration elements and their parameters;(c28:14-21, see parsing and interpreting ADL and the result of the parsing and interpreting appears to inherently disclose a data representation of such parsing or interpretation.)
 a build component for building the software-based intelligent agent by
 i) accessing software libraries providing building blocks for the intelligent agent, and
ii) based on the data presentation provided by the parse component, selecting a set of building blocks and setting their parameter values so as to establish the structure of the intelligent agent;(c8:60-c9:10, see locate, select and utilize libraries.)
 a processor subsystem for communicating with the data interface and the storage and for executing the software framework to build the intelligent agent based on the configuration file, (Fig. 8, C14: see environment, interface, interaction and communication to build an agent ) wherein the intelligent agent allows a state of the intelligent agent to be obtained from the intelligent agent after deployment. (c30: 5-12, see state being propagated from one source agent to one or more destination agents appears to disclose destination agents obtaining state information from source agent.)


Stoyen discloses
wherein the data interface is further configured to access specification data providing a specification of the intelligent agent configuration language. (c24:31-40, see ADL is a language construct with primitives, words, grammar…)

Per claim 6, the rejection of claim 1 is incorporated;
Stoyen discloses
wherein the parser component is further configured to validate the configuration file against the specification of the intelligent agent configuration language. (c24, ADL with grammar as a set of rules, c32, 50-60, see checking against ADL rules)

Per claim 7, the rejection of claim 5 is incorporated;
Stoyen discloses
 further comprising a user interface for enabling a user to specify the configuration file using the specification of the intelligent agent configuration language. (c20: 10-15, tool assisting development process by providing interface, template)


Per claim 8, the rejection of claim 1 is incorporated;
Stoyen discloses

 wherein the build component is further configured for, based on a target platform of the intelligent agent, selecting a different building block, or a different parameter, or a different parameter value, for a building block, to establish a part of the structure of the intelligent agent. (continue from rejection of claim 1, additionally, c9:64-66, see multi-platform computing environment; c15: designated hardware platform and OS)

Per claim 9, see rejection of claim 1.

Per claim 12, 
Stoyen discloses 
a configuration file defining a configuration of an intelligent agent in accordance with an intelligent agent configuration language, the intelligent agent configuration language (c8:see software agents are constructed from empty templates using Agent Definition Language (ADL). defining configuration elements which each specify a part of a structure of the intelligent agent using one or more parameters which are at least in part user-definable, and the configuration file specifying a set of configuration elements and their parameters in accordance with the intelligent agent configuration language; ; (C24: 1-10, see specify names and associated parameters of library components)
a state file comprising a state of the intelligent agent; (c30: 5-12, see state being propagated from one source agent to one or more destination agents appears to disclose state of an intelligent.  Any information being stored or transmitted can be considered as a file.)
)and 
a state file comprising the configuration of the intelligent agent as the set of configuration elements and their parameters in accordance with the intelligent agent configuration language and the state of the intelligent agent. (C24: 1-10, see specify names and associated parameters of library components and this information is considered as stored as in a state file comprising the components and parameter corresponding to names specified.)


Per claims 14-15, see rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyen et al. (Stoyen, US 7,926,029 B1) as applied to claim 1 and further in view of Hansen(5,819,042)

Per claim 2, the rejection of claim 1 is incorporated; 
Stoyen discloses
Disclose and intelligent built from a configuration (continue from rejection of claim 1)

Stoyen does not specifically disclose
wherein allows the configuration to be obtained after deployment

However, Hansen disclose
wherein allows the configuration to be obtained after deployment. (c6:5-12, see reverse parser to construct a configuration file.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hansen into the teachings of Stoyen to include the limitation disclosed by Hansen.  The modification would be obvious to one of ordinary skill in the art to want to provide and overview of agents deployed(c6:20-25, see constructed map from configuration corresponding to overview)

Per claim 3, the rejection claim 2 is incorporated; 
Stoyen/Hansen discloses
wherein the intelligent agent is configured to output the state and/or the configuration. (Stoyen, c30: 5-12, see state being propagated from one source agent to one or more destination agents appears to disclose destination agents obtaining state information from source agent. Or Hansen, c6:5-12, see reverse parser to construct a configuration file.)

Per claim 4, the rejection claim 2 is incorporated; 
Stoyen/Hansen discloses
wherein the intelligent agent is built to allow a reverse parser to retrieve the state and/or the configuration from the intelligent agent. (Hansen, c6:5-12, see reverse parser to construct a configuration file.)

Per claim 10, see rejection of claim 3.
Per claim 11, see rejection of claim 4.








	
	






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199